Citation Nr: 0014520	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-48 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to October 
1992.  Prior to that time, he also had a period of inactive 
duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 hearing officer's decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reversed a reduction in the veteran's 
disability rating for his service connected lumbosacral 
strain, which had been reduced from 20 percent to 
noncompensable.  However, the veteran responded with a timely 
notice of disagreement, questioning the restoration of his 
disability rating at only 20 percent.  This appeal was thus 
initiated.  


FINDING OF FACT

The veteran's service connected lumbosacral strain is 
characterized by limitation of motion, pain on use, 
tenderness of the paraspinal musculature, and radiculopathy 
into the right lower extremity.  


CONCLUSION OF LAW

An increased rating for the veteran's service connected 
lumbosacral strain is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-5295 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In August 1993, the RO issued a rating decision awarding the 
veteran service connection, with a 20 percent initial rating, 
for a lumbosacral strain.  

A VA orthopedic examination was afforded the veteran in March 
1995.  He reported no low back pain, but instead stated the 
pain was in the area of his right hip.  This right hip pain 
increases with such activities as prolonged sitting, 
standing, and running.  Upon objective examination, the 
lumbosacral spine was nontender, with forward flexion to 90º, 
extension to 15º, lateral flexion to 15º bilaterally, and 
bilateral rotation to 35º.  An X-ray of the spine was within 
normal limits, and the final diagnosis was residual 
lumbosacral strain, asymptomatic.  

A June 1995 VA X-ray of the veteran's lumbosacral spine 
indicated normal vertebral bodies and alignment.  A 
subsequent October 1995 VA MRI examination revealed no 
evidence of disc herniation, canal narrowing, or neural 
foraminal narrowing at any of the lumbosacral levels.  

In June 1995, the RO issued a proposal to reduce, effective 
November 1995, the veteran's rating for his service connected 
lumbosacral strain from 20 percent to noncompensable.  He 
responded with an October 1995 notice of disagreement 
regarding the proposed reduction.  He asserted that due to an 
increase in the severity of this lumbosacral disability, an 
increased rating was in fact warranted.  The veteran was 
afforded a November 1995 statement of the case, and responded 
with a January 1996 VA Form 9 substantive appeal.  A personal 
hearing at the RO was also requested. 

Medical records submitted by the veteran demonstrate private 
treatment for his lumbosacral spine disability.  According to 
a March 1996 treatment summary provided by Dr. L.H.H., M.D., 
the veteran has a bilateral spondylosis of the L3 vertebra.  
Otherwise, his disc spaces were well-maintained, and no 
herniation was present.  He had full range of motion of the 
lumbosacral spine, with a normal gait and no significant 
motor or sensory deficits.  Deep tendon reflexes were 1+ and 
symmetrical.  No significant degeneration of the lumbosacral 
spine was noted.  

An April 1996 letter was also received from another private 
physician, Dr. B.W.B., M.D., who had treated the veteran on 
several occasions beginning in August 1995.  The veteran had 
reported a history of recurrent low back pain, and Dr. B. 
prescribed a course of physical therapy.  

A new VA orthopedic examination was afforded the veteran in 
April 1996.  He reported chronic low back pain which radiated 
down his right leg.  Objective examination revealed full 
muscle strength in the lower extremities, with symmetrical 
deep tendon reflexes.  However, some sensory loss in the 
right leg was suspected, and an EMG study was recommended.  

The veteran was re-examined by the VA in May 1996, and 
chronic low back pain was again reported.  He also had 
paraspinal muscle tenderness.  Range of motion testing 
revealed 20º forward flexion, 10º extension, 20º left lateral 
flexion and lateral rotation, and 15º right lateral flexion 
and lateral rotation.  Lumbosacral spondylolisthesis, with 
radicular symptomatology, was diagnosed.  

An April 1996 VA EMG examination was afforded the veteran, 
and his results became available in June 1996.  These results 
revealed evidence of a mild chronic L5 radiculopathy on the 
right side.  However, no peroneal nerve entrapment 
neuropathy, peripheral neuropathy, or myopathy was noted.  

The veteran testified in March 1996 before a hearing officer 
at the RO regarding the proposed rating reduction.  He 
reported ongoing pain and limitation of motion of the low 
back since his initial injury.  After hearing the veteran's 
testimony, the hearing officer issued a July 1996 decision 
restoring the veteran's disability rating of 20 percent.  

The veteran responded with a notice of disagreement regarding 
the restoration of his compensable rating at only 20 percent.

A November 1996 VA orthopedic examination was afforded the 
veteran, and his complaints of chronic low back pain were 
noted.  Upon objective examination, paraspinal tenderness was 
noted on the right.  Range of motion testing revealed 30º 
forward flexion, 10º extension, 15º lateral rotation 
bilaterally, 10º right lateral flexion, and 15º left lateral 
flexion.  Muscle strength of the right lower extremity was 
5/5, with symmetrical deep tendon reflexes.  However, a 
definite sensatory deficit was noted at L5-S1.  X-rays taken 
of the veteran's lumbosacral spine revealed no evidence of 
fracture or malalignment of the vertebrae.  Disc spaces were 
maintained, and no significant degenerative changes were 
seen.  The final diagnosis was radiculopathy of the 
lumbosacral spine, with a likely sprain/strain syndrome of 
the lumbosacral spine.  

The RO considered this evidence and issued a March 1997 
rating decision awarding the veteran an increased rating, to 
40 percent, for his lumbosacral strain.  This award was made 
effective from March 1995.  

In April 1997, an addendum was added to the November 1996 VA 
orthopedic examination report.  The examiner reviewed VA X-
rays of the veteran's lumbosacral spine, taken in November 
1996, and described them as normal.  The examiner also found 
no demonstrated evidence of incoordination, excess 
fatigability, or weakness of the low back.  However, he 
conceded that the veteran has pain with flair-ups of his 
lumbosacral disability, and such pain may result in weakness 
of the joint.  

The RO considered this evidence and maintained the veteran's 
disability rating at 40 percent for a lumbosacral strain.  
The claim was then forwarded to the Board.  


Analysis

The veteran seeks an increased rating, in excess of 40 
percent, for his service connected lumbosacral strain.  A 
claim for an increased rating for a service connected 
disability is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the 
veteran has alleged an increase in the severity of his 
service connected disability, his claim is well grounded, and 
the VA's statutory duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

The veteran's service connected low back disability is 
currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  A 40 percent rating 
represents the maximum schedular rating under this diagnostic 
code.  However, other diagnostic codes relevant to the 
lumbosacral spine must be considered.  Of these, only 
Diagnostic Codes 5285, 5286, and 5293 allow for a disability 
rating in excess of 40 percent.  For the reasons to be 
discussed below, the preponderance of the evidence is against 
an increased rating under these diagnostic codes.  

Diagnostic Code 5285, for residuals of fractures of the 
vertebra, specifies that a 60 percent rating will be awarded 
for abnormal mobility requiring a neck brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).  While the medical 
evidence, including the March 1995, April 1996, and November 
1996 VA orthopedic examinations, confirm chronic low back 
pain and limitation of motion, there is no evidence that he 
requires the use of a neck brace.  Thus, a 60 rating under 
Diagnostic Code 5285 is not supported by the evidence.  

Under Diagnostic Code 5286, for complete bony fixation 
(ankylosis) of the spine, complete fixation of the spine at a 
favorable angle warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (1999).  However, according to 
the aforementioned VA examination reports, the veteran does 
not have any ankylosis of the spine.  At all times of record, 
he has had at least some range of motion of the lumbosacral 
spine.  While the April 1997 VA examination report addendum 
does reflect the medical examiner's opinion that the veteran 
could lose some range of motion in his low back during a 
painful flare-up, he did not indicate such attacks were 
regular or consistent, or would result in a complete loss of 
motion.  The veteran's private medical records also reflect 
at least some range of motion, albeit limited, suggesting 
against a finding of complete fixation of the lumbosacral 
spine.  Likewise, while the veteran reported frequent low 
back pain, especially with chronic use, he did not report any 
episodes so severe as to result in total fixation of the low 
back.  Thus, the preponderance of the evidence is against a 
60 rating under Diagnostic Code 5286 for ankylosis of the 
spine at a favorable angle.  

Finally, Diagnostic Code 5293, for intervertebral disc 
syndrome, grants a 60 percent disability rating for 
pronounced impairment, including persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  According to the 
veteran's 1995 VA EMG report, chronic radiculopathy of the 
spine was present at the L5 level, but this was characterized 
as mild.  Also, no peroneal nerve entrapment neuropathy, 
peripheral neuropathy, or myopathy was noted at that time.  
More recently, upon evaluation in November 1996, the 
veteran's paraspinal muscles displayed some tenderness, but 
no deficits in the strength of either lower extremity were 
observed.  At all times during the pendency of this appeal, 
the veteran has had full mobility with a normal gait, albeit 
with pain on occasion.  Overall, this evidence falls well 
short of the pronounced impairment required for a 60 percent 
rating under Diagnostic Code 5293.  

As was previously noted, the veteran is entitled to 
evaluation of his claim under the guidelines of DeLuca, 
outlined above.  However, he is already rated at the maximum 
level for limitation of motion of the lumbosacral spine, so 
even assuming arguendo that pain on use or prolonged use 
results in a greater limitation of motion, no higher rating 
may be afforded under the appropriate rating code.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  Therefore, an 
increased rating rated based on DeLuca considerations is not 
warranted at this time.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability has 
required no extensive periods of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected lumbosacral spine disability 
is unusual, or causes marked interference with work other 
than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for an increased rating, in excess of 40 
percent, for his service connected lumbosacral spine 
disability.  The claim must therefore be denied.  


ORDER

In conclusion, a preponderance of the evidence is against the 
veteran's claim for an increased rating for his service 
connected lumbosacral spine strain.  The claim must therefore 
be denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

